DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment/remarks on September 20, 2021. Claims 6, 9, and 10 have been amended. Claims 1-10 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
 4.	Claims Objections: in the Response, filed September 20, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
5.	Claims 1-10 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claims amendment with arguments/remarks filed September 20, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“to determine, when arranging a reference signal generated by a pseudorandom number on specified time and frequency, whether to arrange a 1FDM symbol or a 2OFDM symbol including a reference signal at a position determined in each slot,” and “to determine whether or not to additionally arrange an OFDM symbol including a reference signal in the same slot,” as specified in claim 1. 
Dependent claims 2-10 are also allowable for incorporating the features recited in the independent claim.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .
							/WEI ZHAO/
Primary Examiner
Art Unit 2473